Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/FI2018/050838 (international filing date: 11/16/2018), which claims priority from provisional application 62594435 (filed 12/04/2017).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-44, 47-48, 51-53, 55, 57-59, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US 20160337916 A1, hereinafter Deenoo), in view of LI et al. (US 20150181498 A1, hereinafter LI).

Regarding claim 43, Deenoo teaches a method comprising (in general, see at least fig. 27 and corresponding paragraphs 211-216, see also fig. 25-26 and their corresponding paragraphs for additional relevant information): 
sending, by a node to a candidate base station via a base station-to-base station connection, a request for transmission of reference signals (see at least para. 211 and fig. 27, e.g. serving mB may identify the appropriate neighbor mB from the measurement report and transmit a narrow beam schedule request), 
wherein the base station-to-base station connection includes, at least in part, an interface connection (see at least para. 75, e.g. X2 interface); 
receiving, by the node from the candidate base station, a reference signal configuration (see at least para. 212 and fig. 27, e.g. the neighbor mB may then signal the schedule, which may include one or more gap start times, gap length and periodicity back to the serving mB); and 
measuring one or more signal parameters of one or more received reference signals based on the received reference signal configuration (see at least para. 212 and fig. 27, e.g. WTRU may measure the neighbor mB narrow beams with narrow receive beams and report the measurement results to the serving mB).
Deenoo differs from the claim, in that, it does not specifically disclose (a) relay node or an entity comprising a relay node, and (b) [the base station-to-base station connection includes…] a wireless connection; which are well known in the art and commonly used for allowing handover latency reduction.
LI, for example, from the similar field of endeavor, teaches similar or known mechanism of (a) relay node (see at least para. 10 and 28, e.g. a mobile relay base station that is both an UE and a BS, in other words, an UE can be a relay node, and a BS can also be a relay node), and (b) [the base station-to-base station connection includes…] a wireless connection (see at least para. 8, e.g. X2 can be wireless); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LI into the apparatus of Deenoo for allowing handover latency reduction.

Regarding claim 44, Deenoo teaches an apparatus, comprising: at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to: (in general, see at least fig. 27 and corresponding paragraphs 211-216, see also fig. 25-26 and their corresponding paragraphs for additional relevant information): 
send, by the apparatus to a candidate base station via a base station-to-base station connection, a request for transmission of reference signals (see at least para. 211 and fig. 27, e.g. serving mB may identify the appropriate neighbor mB from the measurement report and transmit a narrow beam schedule request), 
wherein the base station-to-base station connection includes, at least in part, an interface connection (see at least para. 75, e.g. X2 interface); 
receive, by the apparatus from the candidate base station, a reference signal configuration (see at least para. 212 and fig. 27, e.g. the neighbor mB may then signal the schedule, which may include one or more gap start times, gap length and periodicity back to the serving mB); and 
measure one or more signal parameters of one or more received reference signals based on the received reference signal configuration (see at least para. 212 and fig. 27, e.g. WTRU may measure the neighbor mB narrow beams with narrow receive beams and report the measurement results to the serving mB).
Deenoo differs from the claim, in that, it does not specifically [the base station-to-base station connection includes…] a wireless connection; which is well known in the art and commonly used for allowing handover latency reduction.
LI, for example, from the similar field of endeavor, teaches similar or known mechanism [the base station-to-base station connection includes…] a wireless connection (see at least para. 8, e.g. X2 can be wireless); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LI into the apparatus of Deenoo for allowing handover latency reduction.

Regarding claim 47, Deenoo in view of LI teaches cause the apparatus to select comprises: selecting, based on the selected reference signal, a beam pair to be used for communication with the candidate base station, the selected beam pair including a transmit beam for the candidate base station and a receive beam for the apparatus.  (Deenoo, see at least para. 211 along with para. 198, e.g. the wide beam pair corresponding to the neighbor mB becomes better)

Regarding claim 48, Deenoo in view of LI teaches cause the apparatus to select comprises: selecting, based on the selected reference signal, a beam including at least one of a transmit beam for the candidate base station or a receive beam for the apparatus.  (Deenoo, see at least para. 215, e.g.  to enable transition from wide beam to narrow beam measurements)

Regarding claim 51, Deenoo in view of LI teaches cause the apparatus to measure one or more signal parameters of one or more received reference signals comprises: measuring a reference signal received power of one or more reference signals.  (Deenoo, see at least para. 198, e.g. measuring RSRP of beams)

Regarding claim 52, Deenoo in view of LI teaches the request for transmission of reference signals is valid for a certain period of time or the request for transmission of reference signals is valid until the candidate base station receives a request to terminate the transmission of reference signals from the apparatus. (Deenoo, see at least para. 214, e.g. the neighbor mB may transmit the narrow beam according to a predefined schedule and duration)

Regarding claim 53, Deenoo in view of LI teaches cause the apparatus to measure comprises: measuring, by the apparatus, one or more signal parameters of one or more received reference signals using a plurality of different receive beams. (Deenoo, see at least para. 198, e.g. measuring qualify metric RSSI/RSRP/RSRQ of beams)

Regarding claim 55, Deenoo in view of LI teaches the request for transmission of reference signals is valid for a certain period of time.  (Deenoo, see at least para. 214, e.g. the neighbor mB may transmit the narrow beam according to a predefined schedule and duration)

Regarding claim 57, this claim is rejected for the same reasoning as claim 43.  To be more specific, one skilled in the art would have known that claim 57 performs reverse procedures of those of claim 43; more specifically, it would be an apparatus of claim 57 performs the reverse receiving from and transmitting to the apparatus claim 43.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 43.

Regarding claim 58, Deenoo in view of LI teaches receive, by the apparatus based on the reference signals, a request to perform a handover of the backhaul connection for the relay node to the apparatus.  (Deenoo, see at least para. 213, e.g. neighbor mBs satisfying as handover target)

Regarding claim 59, in view of claim 57 above, this claim is rejected for the same reasoning as claim 52.

Regarding claim 62, Deenoo in view of LI teaches the apparatus comprises a candidate base station, or is comprised in a candidate base station.  (Deenoo, see at least para. 213, e.g. handover target mB)

Regarding claim 63, Deenoo in view of LI teaches the request for transmission of reference signals and the reference signal configuration are received over a Xn logical connection.  (Deenoo, see at least para. 106 of fig. 6, e.g. Xn interface from the macro eNB may terminate at the logical mB aggregator)


Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of LI, as applied to claim 44 above, and further in view of NAGARAJA et al. (US 20180063883 A1, hereinafter NAGARAJA).

Regarding claim 45, Deenoo in view of LI teaches send, by the apparatus to the candidate base station via the base station-to-base station connection, a request for transmission of the reference signals.  (see claim 43 rejection above)
Deenoo in view of LI differs from the claim, in that, it does not specifically a request for termination of transmission of the reference signals; which is well known in the art and commonly used for effectively obtaining consistent measurements.
NAGARAJA, for example, from the similar field of endeavor, teaches similar or known mechanism a request for termination of transmission of the reference signals (see at least claim 14, e.g. a request to stop reference signal training); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate NAGARAJA into the apparatus of Deenoo in view of LI for effectively obtaining consistent measurements.


Claims 49 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of LI, as applied to claims 44 and 57 above, and further in view of CEZANNE et al. (US 20190158319 A1, hereinafter CEZANNE).

Regarding claim 49, Deenoo in view of LI teaches all of the subject matters except the reference signals comprise channel state information-reference signals, which is well known in the art and commonly used for improving quality of beam pairs.
CEZANNE, for example, from the similar field of endeavor, teaches similar or known mechanism the reference signals comprise channel state information-reference signals (in general, see fig. 6 and corresponding paragraphs 114-118, in particular, see para. 116, e.g. transmit CSI-RS in response to the reference signal request); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate CEZANNE into the apparatus of Deenoo in view of LI for improving quality of beam pairs.

Regarding claim 60, in view of claim 57 above, this claim is rejected for the same reasoning as claim 49.


Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered.  Regarding independent claims 43, 44, and 57, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 43, applicant argues that (applicant’s emphasis included, if any):
“The rejections are respectfully traversed. The cited references, Deenoo and Li, do not teach or suggest, alone or in combination, at least “sending, [...] to a candidate base station via a base station-to-base station connection, a request for transmission of reference signals, wherein the base station-to-base station connection includes, at least in part, a wireless connection,” as recited in claim 43. Rather, Deenoo discloses the following.

…

That is, Deeno discloses “transmit[ting] a narrow beam schedule request to the corresponding neighbor mB” (Deeno, paragraph [0211]). The narrow beam schedule taught in Deenoo is different from the “request for transmission of reference signals” as recited in claim 43. First, the request as recited in claim 43 is for transmission of reference signals; in contrast, the “narrow beam schedule request” is for a narrow beam. Second, the request recited in claim 43 results in a “reference signal configuration” as recited in claim 43 which indicates reference signals for measurement; in contrast, the request as taught in Deenoo results in a narrow beam via which a WTRU may make measurements.”  (Remarks, pages 7 and 9)

The examiner respectfully disagrees.  Deenoo in at least para. 212 teaches that the serving mB may include the wide beam ID of the neighbor mB reported by the WTRU in the schedule request message, and the neighbor mB may calculate a schedule for transmission of narrow beam reference signals.  Hence, the measurement of Deenoo is indeed done on narrow beam reference signals.  Further, Deenoo in the same paragraph teaches that the neighbor mB may then signal the schedule, which may include one or more gap start times, gap length and periodicity back to the serving mB, and the serving mB may configure measurement gap to the WTRU.  Hence, Deenoo indeed teaches reference signal configuration.  Therefore, Deenoo, whether combined or alone, indeed teaches or suggests the argued features of claim 43.

Regarding independent claims 44 and 57, the traversal grounds appear to be same or similar as those recited in claim 43 above.  Hence, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 43, 44, and 57, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Allowable Subject Matter
Claim 46 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 50 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 54 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 61 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465